Citation Nr: 1757509	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 







INTRODUCTION

The Veteran had active duty service from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014 and October 2014, the Veteran requested a Board hearing before a Veterans Law Judge; however,  he withdrew such request in March 2017.  38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his currently diagnosed right knee disorder is related to his military service. Specifically, in a March 2011 statement, the Veteran noted that during service, he tripped on a hatch while going down a ladder and fell on his right knee onboard the USS Canberra during a firing mission off the coast of Vietnam. The Veteran also stated that he went to sick bay and the doctor drained fluid from his knee for a week or more, and has had problems with his right knee since such time. The Board notes that the Veteran's complete service treatment records (STRs) were determined to be unavailable. However, there is a March 1966 letter from the Veteran addressed to his parents, in which he states that he fell down a hatch and banged his knee. The Veteran also stated that the doctor who treated him thought the Veteran might have smashed a cartilage in his right knee. 

Furthermore, the Board notes that the Veteran's military personnel records indicate that the Veteran was in receipt of many awards during his service onboard the USS Canberra. In particular, the Veteran was authorized to wear the Meritorious Unit Commendation Ribbon with combat "V" for service onboard the USS Canberra from February 9, 1966 to June 8, 1966, which denotes combat service. Thus, the provisions of 38 U.S.C. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves v. Shinseki, 682 F.3d 988, 999   (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Moreover, in a July 2010 letter, Dr. K.W. noted that he had been treating the Veteran for several years regarding significant knee issues and that the Veteran reported he had an injury during his military service where he fell a significant distance and landed directly on his anterior knee on the right side, and subsequently had multiple aspirations over a one-month period. The Veteran also stated that, ever since then, his knee had given him difficulty and that it had gotten progressively worse. Dr. K.W. opined that it was more likely than not that the origin source of the Veteran's injury to the articular cartilage of the patella was a result of the incident the Veteran described when he was serving in the military. In this regard, Dr. K.W. noted that, based on the Veteran's history and findings, it was very consistent with what he described and that it was unusual for men to develop significant isolated patellofemoral arthrosis, which the Veteran had. Dr. K.W. also explained that such was typically a posttraumatic problem and the injuries were very often like that described by the Veteran. However, Dr. K.W. did not review the Veteran's complete record or consider the nature of his post-service work in providing such opinion.

In March 2014, the Veteran was afforded a VA examination in connection with his claim. At such time, the examiner found that the Veteran had right knee diagnoses of total knee arthroplasty and a medial meniscus tear. The examiner opined that such conditions were less likely than not incurred in or were caused by the claimed in-service injury, event, or illness. In support thereof, the examiner noted that no STRs documented the right knee injury described by the Veteran's March 1966 letter to his parents and the Veteran completed two more years of service after the claimed injury. The examiner also noted that there was no discharge examination available and there were no other records found of any chronic right knee conditions post service until 2000. The examiner further stated that the Veteran's post-service work history involved significant hard physical work for 40 years until retirement. Thus, the examiner concluded that the available evidence was consistent with the Veteran's current right knee condition as being acquired post-service over a 40 year history of hard physical work and further aggravated by the two documented post-service right knee injuries. 

However, as mentioned previously, the Veteran's complete STRs are unavailable and the combat presumption applies to his case. Thus, the Board finds that a remand is warranted to obtain an addendum opinion to address whether the Veteran's currently diagnosed right knee disorder is due to his combat experiences without regard to whether his STRs document such reported injury. Furthermore, it does not appear the VA examiner reviewed the Veteran's complete record as he stated that there were no private medical records found documenting the Veteran's total right knee arthroplasty; however, such records are in fact included in the Veteran's claims file. The examiner also found that the Veteran had documented left knee arthritis, but not of his right knee. In this regard, the VA examiner noted that right knee degenerative arthritis was documented in 2000 before the total right knee arthroplasty. However, a January 2011 private treatment record noted that the Veteran had a diagnosis of severe osteoarthritis of the right knee after his total right knee arthroplasty was conducted on January 24, 2011. Thus, on remand, the examiner should also address whether the Veteran's right knee arthritis manifested within one year of his active duty service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the record to the VA examiner who conducted the March 2014 right knee examination. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the March 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion. 

After a review of the entire record, to include the Veteran's private treatment records regarding his right knee procedures, the examiner should provide an opinion on the following:

(A) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disorder, diagnosed as total right knee arthroplasty, osteoarthritis, and medial meniscus tear, had its onset during service or is otherwise etiologically related to service, to include the Veteran's described right knee injury or any instance of his combat service?

(B) Whether it is at least as likely as not (a 50 percent probability or greater) that arthritis of the right knee manifested within one year of the Veteran's service discharge in May 1968, i.e., by May 1969? If so, please describe the manifestations.

The examiner must consider and discuss the Veteran's lay statements regarding service incurrence and continuity of symptomatology, and the July 2010 positive opinion from Dr. K.W.

In proffering an opinion, the examiner is reminded that the Veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.  

The examiner is also advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are unavailable and/or are silent as to any right knee disorder, injury, or complaints thereof.

A complete rationale should be provided for all opinions offered.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




